IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 68 EAL 2019
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
RICO D. LOFTON,                            :
                                           :
                    Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 23rd day of July, 2019, the Petition for Allowance of Appeal and

the Application for Leave to File Post-Submission Communication are DENIED.